On Application For Rehearing
PER CURIAM.
The defendant appellee in an application for a rehearing has directed our attention to an inaccuracy of a statement contained in our opinion wherein we stated that defendant admitted liability. The record reflects, as contended, that defendant admitted the accident involved was caused by the fault of its assured but that defendant denied that the injuries allegedly suffered by plaintiff resulted from the accident. Thus, the question of causal connection between plaintiff’s injuries and the aforesaid accident was an issue presented to and determined not only by the trial court but on appeal by this court.
The opinion being thus clarified, the motion for rehearing is denied.